February 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        PAUL Z. POCHRON AND DEBORAH POCHRON, Appellants

NO. 14-12-00650-CV                          V.

                      LAWRENCE S. OLEKSY, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Lawrence S.
Oleksy, signed December 19, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Paul Z. Pochron and Deborah Pochron, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.